Name: Commission Implementing Decision (EU) 2015/1085 of 2 July 2015 on a measure taken by Sweden, in accordance with Directive 2006/42/EC of the European Parliament and of the Council, to prohibit the placing on the market of firewood machines Hammars vedklipp 5,5 hk and Hammars vedklipp 7,5 hk manufactured by Hammars Verkstad AB (notified under document C(2015) 4428) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: technology and technical regulations;  marketing;  consumption;  Europe;  wood industry;  mechanical engineering
 Date Published: 2015-07-04

 4.7.2015 EN Official Journal of the European Union L 175/124 COMMISSION IMPLEMENTING DECISION (EU) 2015/1085 of 2 July 2015 on a measure taken by Sweden, in accordance with Directive 2006/42/EC of the European Parliament and of the Council, to prohibit the placing on the market of firewood machines Hammars vedklipp 5,5 hk and Hammars vedklipp 7,5 hk manufactured by Hammars Verkstad AB (notified under document C(2015) 4428) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Directive 2006/42/EC of the European Parliament and of the Council of 17 May 2006 on machinery, and amending Directive 95/16/EC (1), and in particular Article 11(3) thereof, Whereas: (1) Sweden informed the Commission of a measure to prohibit the placing on the market of firewood machines Hammars vedklipp 5,5 hk and Hammars vedklipp 7,5 hk manufactured by Hammars Verkstad AB, Lustebo 40, SE-790 20 Grycksbo, Sweden. (2) The firewood machines were bearing the CE marking, according to Directive 2006/42/EC. (3) The reason for taking the measure given by Sweden was the non-conformity of the firewood machines with the essential health and safety requirements set out in points 1.1.2 (Principles of safety integration) and 1.3.7 (Moving parts) of Annex I to Directive 2006/42/EC since the machines have no guards or protective devices to protect against risks from moving parts. (4) The Commission invited Hammars Verkstad AB to present its observations on the measure taken by Sweden. (5) Hammars Verkstad replied to the Commission that log cutter which replaced both a saw and a dedicated log splitter had a far lower risk for operator injury seen as a system. The Commission asked the manufacturer for supporting documents to substantiate the argument concerning the risk classification as part of the conformity assessment carried out. No reply has been received. (6) Examination of the evidence provided by Sweden demonstrate that the firewood machines Hammars vedklipp 5,5 hk and Hammars vedklipp 7,5 hk manufactured by Hammars Verkstad AB, Lustebo 40, SE-790 20 Grycksbo, Sweden, fail to satisfy the essential health and safety requirements set out in Directive 2006/42/EC and that this non-conformity gives rise to serious risks of injury to users. It is therefore appropriate to consider the measure taken by Sweden as justified, HAS ADOPTED THIS DECISION: Article 1 The measure taken by Sweden to prohibit the placing on the market of firewood machines  Hammars vedklipp 5,5 hk and Hammars vedklipp 7,5 hk manufactured by Hammars Verkstad AB, Lustebo 40, SE-790 20 Grycksbo, Sweden, is justified. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 July 2015. For the Commission ElÃ ¼bieta BIEÃ KOWSKA Member of the Commission (1) OJ L 157, 9.6.2006, p. 24.